DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of 	1) Claims 4 and 11, “wherein each of the first and second data comprises a weight, wherein in response to the first and second data representing a same parameter, displaying the data with the higher weight” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 	2) Claims 5 and 12, “wherein in response to a combination of the first and second data exceeding a threshold amount of data, limiting at least one of the first and second data such that a sum of the first and second data is at or less than the threshold amount” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 	3) Claim 18 “wherein each of the first and second data comprises a weight, wherein in response to the first and second data representing a same parameter, the instructions further cause the processor to perform: displaying the data with the higher weight” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 	4) Claim 19“wherein in response to a combination of the first and second data exceeding a threshold amount of data, the instructions further cause the processor to perform: limiting at least one of the first and second data such that a sum of the first and second data is at or less than the threshold amount” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al. (“Nanba”, US 2014/0320528 A1) in view of Ricci (US 2015/0012152 A1). 	1) Regarding claims 1 and 8,  Nanba discloses Gomes discloses a system (Fig. 3) (¶0046; Fig. 1), comprising:  	a processor (Nanba discloses, in ¶0051 with reference to Fig. 3 a display control unit 4 that controls external device information and in-vehicle information that is to be displayed via the display 1. While Nanba does not provide the details that the display control unit is a processor. Nanba does disclose that the display control unit is a one-chip microcomputer embedded in control software. Ricci discloses, in ¶0012, the concept of using a processor executing instruction from a memory device. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a processor executing instruction from a memory device as taught by Ricci, into the system as taught by Nanba, with the motivation to enhance the processing and executing features of the system) (¶0048-51; Fig. 1: information processor 36 in combination with first and second controller 40); and  	a memory (Ricci: ¶0012), coupled to the processor (as addressed above), comprising instructions (Ricci: ¶0012). 	As per the limitation that when executed by the processor cause the processor to display, on a transport display, first data from a device detachably attached to a transport. 	Nanba discloses, in ¶0052-55 with reference to Figs. 1-2, the concept of displaying data of the external device that is connected to the display control unit. While Nanba does not disclose that the connecting or disconnecting operation are perform via the attachment and detachment of the device respectively. 	Ricci discloses, in ¶0093; ¶0264 with reference to Figs. 1-4 and 40, the concept of connecting or disconnecting a device via attachment or detachment respectively. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of connecting or disconnecting a device via attachment or detachment respectively as taught by Ricci, into the system as taught by Nanba, with the motivation to enhance the connection feature of the system.
 	As per the limitation display, on the transport display, second data from a device affixed to the transport, wherein the second data is overlaid on the display proximate to the first data (Nanba discloses, in ¶0034-36 with reference to Fig. 2; also see Figs. 4-13, the concept of displaying the external device’s image data as a background and further providing synthesized images relate to in-vehicle systems (i.e., warning information X and non-alarm information Y) on top of the background image, which suggest that the synthesized image is overlaid/superimposed. Ricci discloses, in ¶0185, the concept of overlaying data. Thus, it would have been obvious to a person of ordinary skill in the art to incorporate displaying the synthesized image as an overlay, with the motivation to enhance the display control features of the system). 	2) Regarding claims 2 and 9, as per the limitation wherein an indication of one or more of the first and second data is broadcast in response to the transport that maneuvers in a manner counter to the one or more of the first and second data. 	According to applicant’s specification, in ¶0059, the transport maneuvering in a manner counter to the one or more of the first and second data corresponds to a driving condition that warrants an emergency response. 	Ricci discloses, in ¶0082-83; ¶0097-101, the concept of providing emergency responses based on driving conditions. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing emergency responses based on driving conditions, with the motivation to enhance the safety features of the system. 	3) Regarding claims 3 and 10, Nanba and Ricci teach wherein a portion of a value is greater in response to the second data is related to a primary function of the transport (Figs. 12-13 illustrate that a trip meter indication may be overlaid, hence the mile travelled is constant increasing as the vehicle performs a primary function of navigating from one location to another location).  	4) Regarding claim 15, Nanba and Ricci with the same motivation to combine as presented in the rejection of claims 1 and 8 teach a non-transitory computer readable medium (Ricci: ¶0012) comprising instructions (Ricci: ¶0012), that when read by a processor, cause the processor to perform: 	displaying, on a transport display, first data from a device detachably attached to a transport (see analysis the rejection of claims 1 and 8); and 	displaying, on the transport display, second data from a device affixed to the transport (see analysis the rejection of claims 1 and 8), 	wherein the second data is overlaid on the display proximate to the first data (see analysis the rejection of claims 1 and 8). 	5) Regarding claim 16, see analysis of the rejection of claims 2 and 9.  	6) Regarding claim 17, see analysis of the rejection of claims 3 and 10.
Claim(s) 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of Ricci, and in further view of Yamada (US 2020/0090621 A1). 	1) Regarding claim 5 and 12, as per the limitation wherein in response to a combination of the first and second data exceeds a threshold amount of data, the processor is configured to limit at least one of the first and second data such that a sum of the first and second data is at or less than the threshold amount.  	Yamada discloses, in ¶0082-88, the concept of determining if external imaging content and meter display format conform to a output size constraint (corresponding to a threshold amount of data) to determine whether to reduce imaging data. 	At the fling of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining if external imaging content and meter display format conform to a output size constraint to determine whether to reduce imaging data as taught by Yamada, into the system as taught by Nanba and Ricci, with the motivation to enhance the display control features of the system. 	2) Regarding claim 19, Nanba, Ricci with the same motivation to combine the teachings by Yamada, in the rejection of claims 5 and 12, teach the limitation, see analysis of the rejection of claims 5 and 12.
Allowable Subject Matter
Claim(s) 4, 6-7, 11, 13-14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 10431184 B2; US 20160152180 A1; US 20140015849 A1; US 9950622 B2; US 20200210131 A1, in-vehicle display device displaying data associated with a connected device. 	 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684